Citation Nr: 1618198	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO. 15-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling, for the period prior to December 24, 2014, and in excess of 30 percent disabling thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to May 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2013 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A January 2015 rating decision increased the rating from 10 percent disabling to 30 percent, effective December 24, 2014 (the date of the examination that showed an increase was warranted).

The Veteran testified at an August 2015 Board videoconference hearing before the undersigned.  A transcript is of record.

The Board remanded the claim for further development in November 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Prior to December 24, 2014, audiometric findings established no worse than Level II designation for right ear and III designation for the left ear hearing loss.

2.  On and after December 24, 2014, the hearing loss disability was manifested by, at worst, designations of Level VI in the right ear, and Level VI in the left ear.



CONCLUSION OF LAW

The criteria are not met to establish increased ratings for bilateral hearing loss, evaluated at the 10 percent level prior to December 24, 2014, and at 30 percent thereafter.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2015).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").

The RO has informed the Veteran of what evidence would substantiate the claim through a June 2013 VCAA correspondence that notified him as to each element of the relevant claim.  The notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, including that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records, and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

As further prescribed in Pelegrini II, the relevant notice information must have been timely sent, whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, the notice correspondence was issued prior to the October 2013 rating decision on appeal.

In accordance with the duty to assist the Veteran in this case, the AOJ has obtained VA records, private records, and has provided adequate VA examinations in July 2013, December 2014 and December 2015.  Each of the examinations properly provided an audiogram; the final examination addressed the Veteran's resulting functional limitations.  Accordingly, the examinations when considered together are adequate.  See 38 C.F.R. § 4.1 (2015).  There is no indication of any further available evidence or information which has not yet already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claim.

The Board notes that there is record of multipole private audiological examinations of record.  The record also shows that the AOJ sought clarification as to whether the Maryland CNC test was conducted as part of these tests.  The AOJ either received no response or response that this was not the test used.  In this regard, the Court has held that when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed.  Here, the Board finds that the AOJ complied with the relevant case law by taking reasonable efforts to see if the necessary tests were conducted.  Here, after these reasonable efforts, the Board finds that the evidence does not indicate that these private audiograms are adequate for VA rating purposes and, as such, these are not further addressed below.  See Savage v. Shinseki, 24 Vet. App. 259 (2011). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the Veterans Law Judge set forth the issue to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  In addition, the claim was remanded to ensure that all information and evidence necessary to decide the claim was obtained.  There was substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The remand, in pertinent part, requested that the AOJ obtain an examination that addressed functional effects and obtain more current VA treatment records, including prior past treatment records.

As noted above, the examination was properly conducted and VA treatment records dated through December 2015 were obtained, as well as any private records.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.

II.  Increased Rating for Bilateral Hearing Loss

The Veteran contends that he is entitled to an evaluation in excess of 10 percent disabling, for the period prior to December 24, 2014, and in excess of 30 percent disabling beginning December 24, 2014, for bilateral hearing loss.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the applicable criteria, disability ratings for hearing loss are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under the provisions of 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran underwent VA Compensation and Pension examination by an audiologist in July 2013.  Puretone thresholds at 1000 HZ, 2000 HZ, 3000 HZ, and 4000 HZ were for the right ear 45, 50, 60, and 60, respectively.  For the left ear puretone thresholds were 45, 55, 70, and 85, respectively.

The average puretone threshold was 54 in the right ear and 64 in the left ear.  The speech recognition score was 86 in the right ear and 88 in the left.  

For the right ear, application of an average puretone threshold of 54 decibels and of the speech recognition score of 86 results in a numerical designation of II under Table VI.  Accordingly, the Board will apply the numerical designation of II resulting from Table VI.

For the left ear, application of an average puretone threshold of 64 decibels and of the speech recognition score of 88 results in a numerical designation of III under Table VI.  Accordingly, the Board will apply the numerical designation of III resulting from Table VI.

As applied under Table VII, the right ear numerical designation of II and the left ear numerical designation of III result in a noncompensable (0%) evaluation.

On subsequent VA examination in December 2014, the Veteran reported that his hearing had since worsened bilaterally.  Puretone thresholds at 1000 HZ, 2000 HZ, 3000 HZ, and 4000 HZ for the right ear were as follows: 65, 75, 70, and 75, respectively.  For the left ear puretone thresholds were 60, 70, 80, and 90, respectively.

The average puretone threshold was 71 in the right ear and 75 in the left ear.  The speech recognition score was 78 in the right ear and 80 in the left.  

In the present case, the Veteran's disability is productive of frequencies 55 or more decibels at 1000, 2000, 3000, and 4000 Hertz bilaterally, therefore Table VIA may be utilized.

For the right ear, application of an average puretone threshold of 71 decibels results in a numerical designation of VI under Table VIA, while application of the speech recognition score of 78 results in a numerical designation of IV under Table VI.  Accordingly, the Board will apply the numerical designation of VI resulting from Table VIA.

For the left ear, application of an average puretone threshold of 75 decibels and of the speech recognition score of 80 results in a numerical designation of VI under Table VIa.  This is a higher numerical designation than if Table VI was used, where a numerical designation of V results

As applied under Table VII, the right ear numerical designation of VI and the left ear numerical designation of VI result in a 30 percent evaluation.

On subsequent VA examination in December 2015, puretone thresholds at 1000 HZ, 2000 HZ, 3000 HZ, and 4000 HZ for the right ear were as follows: 55, 65, 70, and 65, respectively.  For the left ear puretone thresholds were 60, 65, 80, and 90, respectively.  The Veteran's disability was productive of frequencies 55 or more decibels at 1000, 2000, 3000, and 4000 Hertz in the right and left ear, therefore Table VIA may be utilized for both ears.  The threshold average on the right was 64 and on the left was 74.  Speech discrimination scores were 94 in the right ear and 96 in the left ear.  Using either table, however, the numerical designation is the same or less than in the prior examination.  These results do not indicate that a rating in excess of 30 percent is warranted during this period.

Increased evaluations for bilateral hearing loss are not warranted.  Although the Board has carefully considered the Veteran's contentions, they do not provide a basis for providing a higher schedular rating.  In this regard, the Board is sympathetic to the Veteran's contentions but finds no basis for higher schedular ratings, as such are based on mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Accordingly, the schedular evaluation for the Veteran's bilateral hearing loss consists of a 10 percent rating prior to December 24, 2014, and 30 percent since then; an increase beyond this is not factually substantiated (and may warrant a decrease) under the VA rating schedule.  The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation. 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

There is no basis to find that the Veteran's bilateral hearing loss present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough and address functional limitations caused by hearing difficulty, and he does not manifest or describe symptomatology outside of those criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (determining that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes).  The schedular rating criteria are not inadequate.  In this regard, the examinations of record, when taken together, detail the functional impact this disability and the Veteran's testimony and statements have likewise document such impact.  Considering this evidence, however, the Board does not find that they reveal the rating criteria to be inadequate.  The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps is not warranted.

Further, the service-connected bilateral hearing loss has not caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings.  In this regard, the Board has duly considered the additional holding set forth in Martinak, that in view of potential entitlement to an extraschedular rating, a VA audiological examiner should describe the effect of hearing loss on occupational functioning and daily activities, and finds this obligation has been complied with.  However, none of the VA examinations found substantial limitation upon ability to carry out activities of daily living, and noted improvement in communication abilities with consistent use of hearing aid devices.  Moreover, the Veteran's service-connected hearing loss disorder also has not necessitated frequent periods of hospitalization.  In the absence of the evidence of such factors, referral for extraschedular evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The claim for increased evaluation for bilateral hearing loss is denied, as the preponderance of the evidence is unfavorable, and the benefit-of-the-doubt doctrine is thus not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Increased ratings for bilateral hearing loss, evaluated at 10 percent prior to December 24, 2014, and at 30 percent thereafter, are denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


